MEMORANDUM **
Jorge Noel Bernal-Rajon appeals the sentence imposed following his guilty plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326(a).
Bernal-Rajon contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court improperly imposed a sentence in excess of the two year maximum set forth in 8 U.S.C. § 1326(a). He acknowledges that his contention is foreclosed by this court’s recent holdings, see e.g., United States v. Arellano-Rivera, 244 F.3d 1119, 1126-27 (9th Cir.2001), but urges this court to reconsider those holdings. Because a panel “may not reconsider the correctness of an earlier panel’s decisions,” Ladha v. INS, 215 F.3d 889, 896 (9th Cir.2000), we affirm the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.